

Exhibit 10.03



REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement dated as of the date set forth on the
signature page (“Agreement”) is by and between Forster Drilling Corporation (the
“Company”), and the signatory on the signature page (the “Holders”).


WHEREAS, the Holder has issued certain 12% Convertible Notes, convertible into
shares of the Company's common stock, par value $0.002 per share (the “
Conversion Shares”), pursuant to that certain Securities Purchase Agreement,
dated of even date herewith (“Purchase Agreement”); and


WHEREAS, the Company desires to grant to the Holder certain registration rights
in respect of the Conversion Shares.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


ARTICLE ONE
Registration Rights Agreement


SECTION 1.1 Registration Rights Available. The Company agrees to provide Holder
with respect to the Conversion Shares and any other securities issued or
issuable at any time or from time to time in respect of the Conversion Shares
upon a stock split, stock dividend, recapitalization or other similar event
involving the Company (collectively, the “Securities”) unlimited rights to
“piggyback” on a public offering of Company securities, subject to the
provisions of this Agreement (the unlimited piggyback registration rights
hereunder being “Registration Right”).


SECTION 1.2 Piggyback Registration. With respect to Holder’s right to piggyback
on a public offering of the Company securities pursuant to Section 1.1, the
parties agree as follows:


(a) Pursuant to Section 1.1, the Company will (i) promptly give to Holder
written notice 15 days prior to the filing of any registration relating to a
public offering of the Company securities; and (ii) include in such registration
(and related qualification under blue sky laws or other compliance), and in the
underwriting involved therein, all the Securities specified in Holder’s written
request or requests, mailed in accordance with Section 3.8.


(b) The right of Holder’s to participate in registration pursuant to Section 1.1
shall be conditioned upon Holder’s participation in such offering, if such
offering is a best efforts or firm commitment offering, and the inclusion of the
Securities in the underwriting shall be limited to the extent provided herein.
Notwithstanding any other provision of this Agreement, if the managing
underwriter determines that marketing factors require a limitation of the number
of shares to be underwritten, the managing underwriter may limit some or all of
the Securities that may be included in the registration and underwriting as
follows: the number of Securities that may be included in the registration and
underwriting by Holder shall be determined by multiplying the number of shares
of Securities of all selling shareholders of the Company which the managing
underwriter is willing to include in such registration and underwriting, times a
fraction, the numerator of which is the number of Securities requested to be
included in such registration and underwriting by Holder, and the denominator of
which is the total number of Securities which all selling shareholders of the
Company have requested to have included in such registration and underwriting.
To facilitate the allocation of shares in accordance with the above provisions,
the Company may round the number of shares allocable to any such person to the
nearest 100 shares. If Holder disapproves of the terms of any such underwriting,
it may elect to withdraw therefrom by written notice to the Company and the
managing underwriter, delivered not less than seven days before the effective
date. Any securities excluded or withdrawn from such underwriting shall be
withdrawn from such registration, and shall not be transferred in a public
distribution prior to 120 days after the effective date of the registration
statement relating thereto, or such other shorter period of, time as the
underwriters may require.




1

--------------------------------------------------------------------------------




SECTION 1.3 Registration Procedure. With respect to the Registration Right, the
following provisions shall apply:


(a) Holder shall be obligated to furnish to the Company and the underwriters (if
any) such information regarding the Securities and the proposed manner of
distribution of the Securities as the Company and the underwriters (if any) may
request in writing and as shall be required in connection with any registration,
qualification or compliance referred to herein and shall otherwise cooperate
with the Company and the underwriters (if any) in connection with such
registration, qualification or compliance.


(b) With a view to making available the benefits of certain rules and
regulations of the Commission which may at any time permit the sale of the
Restricted Securities (used herein as defined in Rule 144 under the Securities
Act of 1933, as amended) to the public without registration, the Company agrees
to use its best lawful efforts to:


(i) Make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times during which the
Company is subject to the reporting requirements of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”); and


(ii) File with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act (at all
times during which the Company is subject to such reporting requirements).


(c) The Company agrees that it will furnish to Holder such number of
prospectuses, offering circulars or other documents incident to any
registration, qualification or compliance referred to herein as provided or, if
not otherwise provided, as the Holder from time to time may reasonably request.


(d) All expenses (except for the costs of any underwriting and selling discounts
and commissions and legal fees for Holder’s attorneys) of any registrations
permitted pursuant to this Agreement and of all other offerings by the Company
(including, but not limited to, the expenses of any qualifications under the
blue-sky or other state securities laws and compliance with governmental
requirements of preparing and filing any post-effective amendments required for
the lawful distribution of the Securities to the public in connection with such
registration, of supplying prospectuses, offering circulars or other documents)
will be paid by the Company.


(e) The Registration Rights of this Agreement, subject to the terms and
conditions hereof, shall be available to any subsequent holder of the Securities
owned by Holder. Each subsequent holder entitled to the Registration Rights
under this Agreement shall be bound by the terms and subject to the obligations
of this Agreement as though it were an original signatory hereto.


SECTION 1.3. OBLIGATIONS OF THE COMPANY. In connection with the Company's
registration obligations hereunder, the Company shall, as expeditiously as
practicable:


(a)  (i) furnish to each Holder copies of all documents filed with the United
States Securities and Exchange Commission (“SEC”) prior to there being filed
with the SEC, (ii) use commercially reasonable best efforts to cause its
officers and directors, counsel and certified public accountants to respond to
such inquiries as shall be necessary, in the reasonable opinion of such Holder,
to conduct a reasonable investigation within the meaning of the Securities Act,
and (iii) notify the Holders of any stop order issued or threatened by the SEC
and use best efforts to prevent the entry of such stop order or to remove it if
entered.


(b) (i) prepare and file with the SEC (electronically on EDGAR) such amendments
and supplements, including post-effective amendments, to each registration
statement filed pursuant to the this Agreement (the “Registration Statement”)
and the prospectus used in connection therewith (the “Prospectus”) as may be
necessary to comply with the Securities Act and to keep the Registration
Statement continuously effective as required herein, and prepare and file with
the SEC such additional Registration Statements as necessary to register for
resale under the Securities Act all of the shares registered (including naming
any permitted transferees of shares registered as selling stockholders in such
Registration Statement); (ii) cause any related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; (iii) respond as promptly as possible
to any comments received from the SEC with respect to each Registration
Statement or any amendment thereto and as promptly as possible provide the
Holders true and complete copies of all correspondence from and to the SEC
relating to the Registration Statement (other than correspondence containing
material nonpublic information); and (iv) comply with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
registered shares covered by such Registration Statement as so amended or in
such Prospectus as so supplemented.


2

--------------------------------------------------------------------------------


(c) Notify the Holders as promptly as possible:


(i) when the SEC notifies the Company whether there will be a “review” of a
Registration Statement and whenever the SEC comments in writing on such
Registration Statement; and (ii) when a Registration Statement, or any
post-effective amendment or supplement thereto, has become effective, and after
the effectiveness thereof: (A) of any request by the SEC or any other federal or
state governmental authority for amendments or supplements to the Registration
Statement or Prospectus or for additional information; (B) of the issuance by
the SEC or any state securities commission of any stop order suspending the
effectiveness of the Registration Statement covering any or all of the shares
registered or the initiation of any proceedings for that purpose; (C ) of a
pending proceeding against the Company under Section 8A of the Securities Act in
connection with the offering of the shares registered; and (D) of the receipt by
the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the shares registered
for sale in any jurisdiction, or the initiation or threatening of any proceeding
for such purpose. If any of the events described in Section 1.3 (c)(ii)(A), 1.3
(c)(ii)(B), and 1.3 (c)(ii)(C) occur, the Company shall use best efforts to
respond to and correct the event.


(d) Notify the Holders and their counsel as promptly as possible of the
happening of any event as a result of which the Prospectus included in or
relating to a Registration Statement contains an untrue statement of a material
fact or omits any fact necessary to make the statements therein not misleading;
and, thereafter, the Company will as promptly as possible prepare (and, when
completed, give notice to each Holder) a supplement or amendment to such
Prospectus so that, as thereafter delivered to the purchasers of such shares
registered, such Prospectus will not contain an untrue statement of a material
fact or omit to state any fact necessary to make the statements therein not
misleading; provided that upon such notification by the Company, the Holders
will not offer or sell the shares registered pursuant to such Prospectus until
the Company has notified the Holders that it has prepared a supplement or
amendment to such Prospectus and delivered copies of such supplement or
amendment to the Holders (it being understood and agreed by the Company that the
foregoing proviso shall in no way diminish or otherwise impair the Company's
obligation to as promptly as possible prepare a Prospectus amendment or
supplement as above provided in this Section 1.3 (d).


(e) Upon the occurrence of any event described in Section 1.3 (d) hereof, as
promptly as possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they are made, not misleading.


(f) Use best efforts to avoid the issuance of or, if issued, obtain the
withdrawal of, (i) any order suspending the effectiveness of any Registration
Statement or (ii) any suspension of the qualification (or exemption from
qualification) of any of the shares registered for sale in any jurisdiction.


(g) Furnish to the Holders, without charge, at least one conformed copy of each
Registration Statement and each amendment thereto, and all exhibits to the
extent requested by such Holder as promptly as possible after the filing of such
documents with the SEC.


(h) As promptly as possible furnish to each selling Holder, without charge, such
number of copies of a Prospectus, including a preliminary Prospectus, in
conformity with the requirements of the Securities Act, and such other documents
(including, without limitation, Prospectus amendments and supplements) as each
such selling Holder may reasonably request in order to facilitate the
disposition of the registered shares covered by such Prospectus and any
amendment or supplement thereto. The Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the shares registered
covered by such Prospectus and any amendment or supplement thereto to the extent
permitted by federal and state securities laws and regulations.


3

--------------------------------------------------------------------------------


(i) Use best efforts to register and qualify (or obtain an exemption from such
registration and qualification) the shares registered under such other
securities or blue sky laws of the states of residence of each Holder and such
other jurisdictions as each Holder shall reasonably request, to keep such
registration or qualification (or exemption therefrom) effective during the
periods each Registration Statement is effective, and do any and all other acts
or things which may be reasonably necessary or advisable to enable each Holder
to consummate the public sale or other disposition of registered shares in such
jurisdiction, provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions where
it is not then qualified or subject to process.


(j) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing the shares registered to be delivered to a
transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by the Securities Purchase Agreement and
applicable law, of all restrictive legends, and to enable such registered shares
to be in such denominations and registered in such names as such Holders may
request.


(k) Cooperate with any reasonable due diligence investigation undertaken by the
Holders, any managing underwriter participating in any disposition pursuant to a
Registration Statement, Holders' Counsel and any attorney, accountant or other
agent retained by Holders or any managing underwriter, in connection with the
sale of the shares registered, including, without limitation, making available
any documents and information; provided, however, that the Company will not
deliver or make available to any Holder material, nonpublic information unless
such Holder specifically requests and consents in advance in writing to receive
such material, nonpublic information and, if requested by the Company, such
Holder agrees in writing to treat such information as confidential.


(l) At the request of an affiliate, the Company shall amend any Registration
Statement to include such affiliate as a selling stockholder in such
Registration Statement.


(m) Comply with all applicable rules and regulations of the SEC in all material
respects.




ARTICLE TWO
Indemnification


SECTION 2.1 Indemnification by the Company. In the event of any registration of
the Securities of the Company under the Securities Act, the Company agrees to
indemnity and hold harmless Holder and each other person who participates as an
underwriter in the offering or sale of such securities against any and all
claims, demands, losses, costs, expenses, obligations, liabilities, joint or
several, damages, recoveries and deficiencies, including interest, penalties and
attorneys' fees (collectively, “Claims”), to which Holders or underwriter may
become subject under the Securities Act or otherwise, insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based on any untrue statement or alleged untrue statement of
any material fact contained in any registration statement under which Holder’s
Securities were registered under-the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Company will reimburse Holder and each such
underwriter for any legal or any other expenses reasonably incurred by them in
connection with investigating or defending any such Claim (or action or
proceeding in respect thereof); provided that the Company shall not be liable in
any such case to the extent that any such Claim (or action or proceeding in
respect thereof) or expense arises out of or is based on an untrue statement or
alleged untrue statement or omission or alleged omission made in such
registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance on and in conformity
with written information furnished to the Company through an instrument duly
executed by Holder specifically stating that it is for use in the preparation
thereof. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of Holder or any such underwriter and shall
survive the transfer of the Securities by Holder.


4

--------------------------------------------------------------------------------


SECTION 2.2 Indemnification by Holder. The Company may require, as a condition
to including the Securities in any registration statement filed pursuant to this
Agreement, that the Company shall have received an undertaking satisfactory to
it from Holder, to indemnify and hold harmless (in the same manner and to the
same extent as set forth in Section 2.1) the Company, each director of the
Company, each officer of the Company and each other person, if any, who controls
the Company, within the meaning of the Securities Act, with respect to any
statement or alleged statement in or omission or alleged omission from such
registration statement, any preliminary prospectus contained therein, or any
amendment or supplement thereto, if such statement or alleged statement or
omission or alleged omission was made in reliance on and in conformity with
written information furnished to the Company through an instrument duly executed
by Holder specifically stating that it is for use in the preparation of such
registration statement, preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement. Notwithstanding the foregoing, the maximum
liability hereunder which any holder shall be required to suffer shall be
limited to the net proceeds to such Holder from the Conversion Shares sold by
such Holder in the offering. Such indemnity shall remain in full force and
effect, regardless of any investigation made by or on behalf of the Company or
any such director, officer or controlling person and shall survive the transfer
of the Securities by Holder.


SECTION 2.3 Notices of Claims, etc. Promptly after receipt by an indemnified
party of notice of the commencement of any action or proceeding involving a
Claim referred to in this Article Two, such indemnified party will, if a claim
in respect thereof is to be made against an indemnifying party, give written
notice to the latter of the commencement of such action, provided that the
failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Article Two, except
to the extent that the indemnifying party is actually prejudiced by such failure
to give notice. In case any such action is brought against an indemnifying
party, unless in such indemnified party reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist in respect
of such Claim, the indemnifying party shall be entitled to participate in and to
assume the defense thereof, jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. No indemnifying
party shall, without the consent of the indemnified party, consent to entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such Claim.


SECTION 2.4 Indemnification Payments. The indemnification required by this
Article shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or
expense, loss, damage or liability is incurred. The indemnity and contribution
agreements contained in this Article 2 are in addition to any other remedy that
any indemnified party may have against any indemnifying party.


SECTION 2.5 If any indemnified party shall have reasonably concluded that there
may be one or more legal defenses available to such indemnified party which are
different from or additional to those available to the indemnifying party, or
that such claim or litigation involves or could have an effect upon matters
beyond the scope of the indemnity agreement provided in this Article 2, the
indemnifying party shall not have the right to assume the defense of such action
on behalf of such indemnified party, and such indemnifying party shall reimburse
such indemnified party and any person controlling such indemnified party for the
fees and expenses of counsel retained by the indemnified party which are
reasonably related to the matters covered by the indemnity agreement provided in
this Article 2. Subject to the foregoing, an indemnified party shall have the
right to employ separate counsel in any such action and to participate in the
defense thereof but the fees and expenses of such counsel shall not be at the
expense of the Company.




5

--------------------------------------------------------------------------------


SECTION 2.6 If the indemnification provided for in this Article 2 from the
indemnifying party is applicable by its terms but unavailable to an indemnified
party hereunder in respect of any losses, claims, damages, liabilities or
expenses then the indemnifying party, in lieu of indemnifying such indemnified
party, shall, subject to the maximum aggregate liability of any Holder as set
forth in Section 2.2, contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and indemnified party in connection with the actions
which resulted in such losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable considerations. The relative faults of such
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such indemnifying party or indemnified party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action. The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 2, any legal or other fees,
charges or expenses reasonably incurred by such party in connection with any
investigation or proceeding. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 2.6 were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
paragraph.


ARTICLE THREE
Miscellaneous


SECTION 3.1 Consent to Amendments. Except as otherwise expressly provided
herein, the provisions of this Agreement may be amended or waived only by the
written agreement of the Company and the Majority Purchasers (as defined in the
Purchase Agreement) and shall be effective only to the extent specifically set
forth in such writing.


SECTION 3.2 Term of the Agreement. This Agreement shall terminate with respect
to Holder on the earlier to occur of (i) all of the Securities having been
registered as provided in Article One or (ii) two years after the date hereof.


SECTION 3.3 Successors and Assigns. Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto are transferable and will bind and inure to the
benefit of the respective successors and assigns of the parties hereto, but only
if so expressed in writing.


SECTION 3.4 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.


SECTION 3.5 Delays or Omissions. No failure to exercise or delay in the exercise
of any right, power or remedy accruing to Holder on any breach or default of the
Company under this Agreement shall impair any such right, power or remedy nor
shall it be construed to be a waiver of any such breach or default.


SECTION 3.6 Remedies Cumulative. All remedies under this Agreement, or by law or
otherwise afforded to any party hereto shall be cumulative and not alterative.


SECTION 3.7 Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
Unless clearly denoted otherwise, any reference to Articles or Sections
contained herein shall be to the Articles or Sections of this Agreement.


SECTION 3.8 Notices. Any notices required or permitted to be sent hereunder
shall be delivered pursuant to the terms of the Purchase Agreement.


SECTION 3.9 Governing Law. The validity, meaning and effect of this Agreement
shall be determined in accordance with the laws of the State of Texas applicable
to contracts made and to be performed in that state.


6

--------------------------------------------------------------------------------


SECTION 3.10 Final Agreement. This Agreement, together with those documents
expressly referred to herein, constitutes the final agreement of the parties
concerning the matters referred to herein, and supersedes all prior agreements
and understandings.


SECTION 3.11 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, and such counterparts together shall constitute one
instrument.


The parties hereto have executed this Agreement as of October 31, 2006.


COMPANY:


FORSTER DRILLING CORPORATION
 


By:     
Name:     
Title:      
 
HOLDER:


By:     
Name:     
Title:      
7

--------------------------------------------------------------------------------

